

115 HR 7197 IH: Renewable HVAC Energy And Technology for Schools Act
U.S. House of Representatives
2018-11-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7197IN THE HOUSE OF REPRESENTATIVESNovember 29, 2018Miss Rice of New York introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo authorize the Secretary of Energy to make grants to local educational agencies for purposes of
			 supporting renewable energy-based heating and cooling systems in schools.
	
 1.Short titleThis Act may be cited as the Renewable HVAC Energy And Technology for Schools Act or the Renewable HEAT for Schools Act. 2.Renewable energy heating and cooling systems grant program (a)EstablishmentThe Secretary of Energy shall, from funds appropriated pursuant to subsection (g), make grants to local educational agencies for purposes of encouraging schools to use heating and cooling systems that use renewable energy.
 (b)ApplicationTo be eligible to receive a grant under this section, a local educational agency shall submit an application to the Secretary, in a time and manner to be prescribed by the Secretary, that identifies proposed projects such grant would be used to fund.
 (c)SelectionIn selecting grant recipients, the Secretary shall give priority to applicants whose applications— (1)propose projects that address the needs of schools with heating or cooling systems in need of immediate replacement; and
 (2)propose an effective plan for the evaluation, measurement, and verification of energy savings. (d)Use of fundsFunds made available by a grant made under this section may be used by a recipient only to—
 (1)install a heating or cooling system that uses renewable energy in an elementary school or secondary school; or
 (2)maintain and repair such a system installed using funds from a grant made under this section. (e)Cost-SharingA local educational agency that receives a grant under this section shall provide, from non-Federal sources, not less than 50 percent of the funds for the total cost of each project funded by such grant. The non-Federal share may be provided in the form of in-kind contributions.
 (f)DefinitionsIn this section: (1)Elementary schoolThe term elementary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)Geothermal heat pumpThe term geothermal heat pump means a system that provides heating and cooling by exchanging heat directly or indirectly with the ground using—
 (A)a closed loop system, which transfers heat by way of buried or immersed pipes that contain a mix of water and working fluid;
 (B)an open loop system, which circulates ground or surface water directly into the building and returns the water to the same aquifer or surface water source; or
 (C)a food grade plate heat exchanger to transfer heat between a municipal or private potable water supply system and a closed interior loop employing heat pumps, in which the potable water utilized could be returned to the municipal or private supply system after passing through the heat exchanger.
 (3)Local educational agencyThe term local educational agency has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (4)Renewable energyThe term renewable energy means energy generated from— (A)a renewable energy resource, as defined in section 403(2) of the Renewable Energy Resources Act of 1980 (42 U.S.C. 7372(2));
 (B)geothermal resources, including a geothermal heat pump; or (C)any other source the Secretary determines appropriate for purposes of this section.
 (5)Secondary schoolThe term secondary school has the meaning given such term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)SecretaryThe term Secretary means the Secretary of Energy. (g)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $10,000,000 for each of fiscal years 2019 through 2023 for purposes of carrying out this section.
			